Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT, dated as of November 27, 2007 (the
“Agreement”), is entered into by and among CLAYTON ACQUISITION CORPORATION, a
Delaware corporation (the “Company”), and FRANKLIN MUTUAL ADVISERS, LLC, a
Delaware limited liability company (“FMA”), as agent for those certain funds
listed on the signature page hereto (the “Investors”).

RECITALS:

A. Pursuant to a Standby Purchase Agreement of even date herewith, between the
Company and FMA, as agent for the Investors (the “Standby Agreement”), the
Company has issued and sold to the Investors and the Investors have subscribed
for and purchased from the Company, in compliance with the Securities Act of
1933, as amended (the “Securities Act”), shares of the Company’s Common Stock
(as defined below). It is a condition precedent to the consummation of the
transactions contemplated by the Standby Agreement that the Company provide for
the rights set forth in this Agreement.

B. Certain terms used in this Agreement are defined in Article 1 hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements hereinafter contained, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
intending to be legally bound, the parties hereto hereby agree as follows:

ARTICLE 1

DEFINITIONS

“Affiliate” means any Person that directly or indirectly controls, or is under
control with, or is controlled by such Person. As used in this definition,
“control” (including with its correlative meanings, “controlled by” and “under
common control with”) shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a Person
(whether through ownership of securities or partnership or other ownership
interests, by contract or otherwise).

“Adverse Disclosure” means public disclosure of material non-public information
which, in the good faith judgment of the Board of Directors of the Company after
consultation with independent outside counsel to the Company, (i) would be
required to be made in any Registration Statement filed by the Company so that
such Registration Statement would not be false or misleading in any material
respect, (ii) would not be required to be made at such time but for the filing
of such Registration Statement and (iii) would have a material adverse effect on
the Company or its business or on the Company’s ability to effect a material
acquisition, disposition or financing.

 

1



--------------------------------------------------------------------------------

“Business Day” means any day excluding Saturday, Sunday or any other day which
is a legal holiday under the laws of the State of West Virginia or is a day on
which banking institutions therein located are authorized or required by law or
other governmental action to close.

“Closing Date” has the meaning ascribed to such term in the Standby Agreement.

“Common Stock” means the common stock, par value $.01 per share, of the Company.

“Company” has the meaning set forth in the preamble.

“Demand Notice” has the meaning set forth in Section 2.3.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Indemnified Party” has the meaning set forth in Section 2.9.

“Investors” has the meaning set forth in the preamble.

“Losses” has the meaning set forth in Section 2.9.

“Merger Agreement” means the Agreement and Plan of Merger and Combination dated
as of March 16, 2007, by and among the Company, Esmark Incorporated,
Wheeling-Pittsburgh Corporation Wales Merger Corporation and Clayton Merger,
Inc.

“Notes” means the convertible notes of Wheeling Pittsburgh Corporation in a
series with an aggregate principal amount of Fifty Million Dollars
($50,000,000), issued to certain accredited investors pursuant to a Note
Purchase Agreement dated as of March 15, 2007 and held by the Investors at the
time of that conversion.

“Person” means any individual, company, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
governmental body or other entity.

“Piggyback Registration” has the meaning set forth in Section 2.4.

“Purchase Price” has the meaning ascribed to such term in the Standby Agreement.

“Registrable Securities” means, subject to the immediately following sentence,
(i) the Shares, (ii) any shares of Common Stock or other securities acquired by
the Investors upon conversion of the Notes, (iii) any shares of Common Stock
acquired by the Investors pursuant to the Merger Agreement, (iv) any shares of
Common Stock acquired by the Investors after the date hereof, and (v) any shares
of Common Stock or other securities issued or issuable, directly or indirectly,
with respect to the securities referred to in clauses (i)-(iv) by way of stock
dividend or stock split or in connection with a combination of shares,

 

2



--------------------------------------------------------------------------------

recapitalization, merger, consolidation or other reorganization or similar
transaction (including, without limitation, a Change of Control Transaction). In
addition, any particular shares of Common Stock constituting Registrable
Securities will cease to be Registrable Securities when they (x) have been
effectively registered under the Securities Act and disposed of in accordance
with a Registration Statement covering them, (y) have been sold to the public
pursuant to Rule 144 (or by similar provision under the Securities Act), or
(z) are eligible for resale under Rule 144(k) (or by similar provision under the
Securities Act) without any limitation on the amount of securities that may be
sold under paragraph (e) thereof.

“Registration Statement” a registration statement on Form S-3 (or, if the
Company is not eligible to use Form S-3, such other appropriate registration
form of the SEC pursuant to which the Company is eligible to register the resale
of Registrable Securities), in each case filed by the Company under the
Securities Act which covers any of the Registrable Securities pursuant to the
provisions of this Agreement, including the prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such registration
statement, which shall permit the Investors to offer and sell, on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act, the Registrable
Securities.

“register,” “registered” and “registration” each shall refer to a registration
effected by preparing and filing a registration statement or statements or
similar documents in compliance with the Securities Act and the declaration or
ordering of effectiveness of such registration statement(s) or documents by the
SEC.

“Representatives” has the meaning set forth in Section 2.9.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Shares” has the meaning set forth in the Standby Agreement.

“Shelf Registration” means a registration effected pursuant to Section 2.2.

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) for an offering to be made on a continuous or delayed
basis pursuant to Rule 415 under the Act (or any similar rule that may be
adopted by the SEC) covering the Registrable Securities.

 

3



--------------------------------------------------------------------------------

“Standby Agreement” has the meaning set forth in the recitals.

ARTICLE 2

REGISTRATION RIGHTS

2.1 Current Public Information. The Company covenants that it will use its
reasonable best efforts to file all reports required to be filed by it under the
Exchange Act and the rules and regulations adopted by the SEC thereunder, and
will use its reasonable best efforts to take such further action as may
reasonably be necessary in the mutual judgment of the parties, all to the extent
required to enable the Investors to sell Registrable Securities pursuant to Rule
144 or Rule 144A adopted by the SEC under the Securities Act or any similar rule
or regulation hereafter adopted by the SEC. The Company shall, upon the request
of FMA, deliver to FMA a written statement as to whether it has complied with
such requirements during the twelve month period immediately preceding the date
of such request.

2.2 Shelf Registration.

(a) Subject to Section 2.2(c), the Company shall file with the SEC on or before
the 180th day following the Closing, a Shelf Registration Statement on Form S-3,
or if in the reasonable judgment of the Company it is not eligible to use Form
S-3, on any other form that it is then eligible to use, relating to the offer
and sale of the Registrable Securities in accordance with the methods of
distribution elected by FMA and shall use its reasonable best efforts to cause
such Shelf Registration Statement to be declared effective under the Securities
Act.

(b) Subject to Section 2.2(c), the Company shall use its reasonable best efforts
to keep the Shelf Registration Statement continuously effective in order to
permit the Prospectus forming a part thereof to be usable by the Investors
during the term of this Agreement.

(c) If the filing, initial effectiveness or continued use of the Shelf
Registration Statement at any time would require the Company to make an Adverse
Disclosure, the Company may, upon giving prompt written notice of such action to
FMA, delay the filing or initial effectiveness of, or suspend use by the
Investors of, the Shelf Registration Statement; provided, however, that the
Company shall not be permitted to do so (A) more than 4 times during any
12-month period, (B) for a period exceeding 30 days on any one occasion or
(C) for a period exceeding 90 days in any 12-month period. In the event the
Company exercises its rights under the preceding sentence, the Investors agree
to suspend, immediately upon their receipt of the notice referred to above,
their use of the Prospectus relating to the Shelf Registration in connection
with any sale or offer to sell Registrable Securities. The Company shall
promptly notify FMA upon the expiration of any period during which it exercised
its rights under this Section 2.1(c).

(d) If FMA so elects, such offering shall be in the form of an Underwritten
Offering and the Company, if necessary, shall amend or supplement the Shelf
Registration Statement for such purpose. FMA shall have the right to select the
managing underwriter or underwriters for the offering, which managing
underwriter or underwriters shall be reasonably acceptable to the Company.

 

4



--------------------------------------------------------------------------------

(e) The provisions of Sections 2.3 shall not apply at any time the Company is
eligible to file and maintain the effectiveness of a Shelf Registration
Statement and is complying with its obligations under this Section 2.2 with
respect to all Registrable Securities.

2.3 Demand Registration. In addition to the registration obligations of the
Company set forth in Section 2.2 herein, the following provisions shall apply:

(a) Subject to Section 2.3(g), upon the written request of FMA requesting that
the Company effect the registration under the Securities Act of Registrable
Securities constituting at least 10% of the Registrable Securities held by the
Investors as of date hereof and specifying the intended method of disposition
thereof (the “Demand Notice”), the Company will use its reasonable best efforts
to file with the SEC as soon as reasonably practicable following the Demand
Notice (but in no event later than the date that is 90 days after the Demand
Notice) a Registration Statement. The Company shall use its reasonable best
efforts to cause such Registration Statement to be declared effective by the SEC
within 90 days after the initial filing of the Registration Statement. The
Company shall include in such Registration Statement:

(i) the Registrable Securities which the Company has been so requested to be
registered by FMA for disposition in accordance with the intended method of
disposition stated in such request; and

(ii) all shares of Common Stock which the Company or Persons entitled to
exercise “piggy-back” registration rights pursuant to contractual commitments of
the Company may elect to register in connection with the offering of Registrable
Securities pursuant to this Section 2.3;

all to the extent requisite to permit the disposition (in accordance with the
intended methods thereof as aforesaid) of the Registrable Securities and the
additional shares of Common Stock, if any, so to be registered; provided, that,
the provisions of this Section 2.3 shall not require the Company to effect more
than one registration of Registrable Securities in any calendar year.

(b) The registrations under this Section 2.3 shall be on an appropriate
Registration Statement that permits the disposition of such Registrable
Securities in accordance with the intended methods of distribution specified by
FMA or the Investors in their request for registration. The Company agrees to
include in any such Registration Statement all information which FMA or any
Investor shall reasonably request to effect the registration; provided that such
information must be (i) responsive to the requirements of the applicable form
and (ii) appropriate for inclusion in the Registration Statement.

(c) A registration requested pursuant to this Section 2.3 shall not be deemed to
have been effected (i) unless a Registration Statement with respect thereto has
become effective; provided, that a Registration Statement which does not become
effective after the Company has filed a Registration Statement with respect
thereto solely by reason of the refusal to proceed of FMA or any Investor (other
than a refusal to proceed based upon the advice of counsel relating to a matter
with respect to the Company) or because of a breach of this Agreement by FMA or
any Investor shall be deemed to have been effected by the Company at the request
of FMA unless FMA or an Investor shall have elected to pay all fees and expenses
otherwise payable by the Company in connection with such registration pursuant
to Section 2.8, (ii) if, after it has become effective, such registration is
withdrawn by the

 

5



--------------------------------------------------------------------------------

Company (other than at the request of FMA) or interfered with by any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason prior to the expiration of a 180 day period following
such Registration Statement’s effectiveness, or (iii) if the conditions to
closing specified in any purchase agreement or underwriting agreement entered
into in connection with such registration are not satisfied, other than due
solely to some act or omission by FMA or any Investor electing to have
Registrable Securities registered pursuant to such Registration Statement.

(d) If a requested registration pursuant to this Section 2.3 involves an
underwritten offering, and the managing underwriter shall advise the Company in
writing (with a copy to FMA and each Investor) that, in its opinion, the number
of securities requested to be included in such registration (including
securities of the Company which are not Registrable Securities) exceeds the
number which can be sold in such offering within a price range reasonably
acceptable to the Company and to the holders of a majority (by number of shares)
of the Registrable Securities requested to be included in such Registration
Statement, the Company will include in such registration, to the extent of the
number which the Company is so advised can be sold in such offering, (i) first,
the Registrable Securities which have been requested to be included in such
registration by any Investor pursuant to this Agreement , (ii) second, provided
that no securities sought to be included by any Investor have been excluded from
such registration, the securities of other Persons entitled to exercise
“piggy-back” registration rights pursuant to contractual commitments of the
Company (pro rata based on the amount of securities sought to be registered by
such Persons) and (iii) third, securities the Company proposes to register.

(e) The Company shall use its reasonable best efforts to keep any Registration
Statement filed pursuant to this Section 2.3 continuously effective (i) for a
period of two years after the Registration Statement first becomes effective,
plus the number of days during which such Registration Statement was not
effective or usable pursuant to Sections 2.6(e) or 2.6(i); or (ii) if such
Registration Statement related to an underwritten offering, for such period as
in the opinion of counsel for the underwriters a prospectus is required by law
to be delivered in connection with sales of Registrable Securities by an
underwriter or dealer. In the event the Company shall give any notice pursuant
to Sections 2.6(e) or (i), the additional time period mentioned in
Section 2.3(f)(i) during which the Registration Statement is to remain effective
shall be extended by the number of days during the period from and including the
date of the giving of such notice pursuant to Sections 2.6(e) or (i) to and
including the date when each seller of a Registrable Security covered by the
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by Sections 2.6(e) or (i).

(f) The Company shall have the right at any time, to suspend the filing of a
Registration Statement under this Section 2.3 or require that the Investors
suspend further open market offers and sales of Registrable Securities pursuant
to a Registration Statement filed hereunder for a period not to exceed an
aggregate of 30 days in any six month period or an aggregate of 60 days in any
twelve-month period for valid business reasons (not including avoidance of their
obligations hereunder) (i) to avoid premature public disclosure of a pending
corporate transaction, including pending acquisitions or divestitures of assets,
mergers and combinations and similar events; (ii) upon the occurrence of any of
the events specified in Section 2.6(e), until the time that the Investors
receive copies of a supplement or amendment to the prospectus included in the
applicable Registration Statement as contemplated in Section 2.6(e); and
(iii) upon the occurrence of any of the events specified in Section 2.6(i),
until the time the Company notifies the Investors in writing that such
suspension is no longer effective.

 

6



--------------------------------------------------------------------------------

(g) The right of the Investors to register Registrable Securities pursuant to
this Section 2.3 is only exercisable if the Registrable Securities were not
included in the Registration Statement contemplated by Section 2.2 or such
Registration Statement otherwise becomes unusable (other than due solely to some
act or omission by the Investors electing to have Registrable Securities
registered pursuant to such Registration Statement) or ineffective and the
Company is not able to correct the misstatements, have the applicable stop order
rescinded or otherwise restore the effectiveness of the Registration Statement
as contemplated by this Agreement.

2.4 Piggyback Registration.

(a) Whenever the Company proposes to register any of its securities under the
Securities Act (other than pursuant to a registration pursuant to Section 2.2 or
Section 2.3 or a registration on Form S-4 or S-8 or any successor or similar
forms) and the registration form to be used may be used for the registration of
Registrable Securities, whether or not for sale for its own account, the Company
will give prompt written notice (but in no event less than 30 days before the
anticipated filing date) to the Investors(other than Designated Holders all of
whose Registrable Securities are then covered by an effective Registration
Statement), and such notice shall describe the proposed registration and
distribution and offer to the Investors the opportunity to register the number
of Registrable Securities as the Investors may request. The Company will include
in such registration statement all Registrable Securities with respect to which
the Company has received written requests for inclusion therein within 15 days
after the Investors’ receipt of the Company’s notice (a “Piggyback
Registration”).

(b) The Company shall use its reasonable best efforts to cause the managing
underwriter or underwriters of a proposed underwritten offering involving a
Piggyback Registration to permit the Registrable Securities requested to be
included in a Piggyback Registration to be included on the same terms and
conditions as any similar securities of the Company or any other security holder
included therein and to permit the sale or other disposition of such Registrable
Securities in accordance with the intended method of distribution thereof.

(c) Any Investor shall have the right to withdraw its request for inclusion of
its Registrable Securities in any Registration Statement pursuant to this
Section 2.4 by giving written notice to the Company of its request to withdraw;
provided, that in the event of such withdrawal (other than pursuant to
Section 2.4(e) hereof), the Company shall not be required to reimburse such
Investor for the fees and expenses referred to in Section 2.8 hereof incurred by
such Investor prior to such withdrawal, unless such withdrawal was due to a
material adverse change to the Company. The Company may withdraw a Piggyback
Registration at any time prior to the time it becomes effective.

(d) If (i) a Piggyback Registration involves an underwritten offering of the
securities being registered, whether or not for sale for the account of the
Company, to be distributed (on a firm commitment basis) by or through one or
more underwriters of recognized standing under underwriting terms appropriate
for such a transaction, and (ii) the managing underwriter of such underwritten
offering shall inform the Company and the Investor requesting such registration
by letter of its belief that the distribution of all or a specified number of
such Registrable Securities concurrently with the securities being distributed
by such underwriters would interfere with the successful marketing of the
securities being distributed by such underwriters (such writing to state the
basis of such belief and the approximate number of such Registrable Securities
which may be distributed without such effect), then the Company

 

7



--------------------------------------------------------------------------------

will be required to include in such registration only the amount of securities
which it is so advised should be included in such registration. In such event:
(x) in cases initially involving the registration for sale of securities for the
Company’s own account, securities shall be registered in such offering in the
following order of priority: (i) first, the securities which the Company
proposes to register, and (ii) second, Registrable Securities and securities
which have been requested to be included in such registration by Persons
entitled to exercise “piggy-back” registration rights pursuant to contractual
commitments of the Company (pro rata based on the amount of securities sought to
be registered by the Investors and such other Persons); and (y) in cases not
initially involving the registration for sale of securities for the Company’s
own account, securities shall be registered in such offering in the following
order of priority: (i) first, the securities of any Person whose exercise of a
“demand” registration right pursuant to a contractual commitment of the Company
is the basis for the registration, (ii) second, Registrable Securities and
securities which have been requested to be included in such registration by
Persons entitled to exercise “piggy-back” registration rights pursuant to
contractual commitments of the Company (pro rata based on the amount of
securities sought to be registered by the Investors and such other Persons), and
(iii) third, the securities which the Company proposes to register.

(e) If, as a result of the proration provisions of this Section 2.4, any
Investor shall not be entitled to include all Registrable Securities in a
Piggyback Registration that such Investor has requested to be included, such
Investor may elect to withdraw such request to include Registrable Securities in
such registration.

(f) The right of the Investors to register Registrable Securities pursuant to
this Section 2.4 is only exercisable with respect to Registrable Securities not
then covered by an effective Registration Statement.

2.5 Underwriting.

(a) In the event that one or more the Investors elect to dispose of Registrable
Securities under a Registration Statement pursuant to an underwritten offering
or a requested registration pursuant to Section 2.3 involves an underwritten
offering, the managing underwriter or underwriters shall be selected by FMA and
shall be reasonably acceptable to the Company. In connection with any such
underwritten offering, the Company shall take all such reasonable actions as are
required by the managing underwriters in order to expedite and facilitate the
registration and disposition of the Registrable Securities, including the
Company causing appropriate officers of the Company or its Affiliates to
participate in a “road show” or similar marketing effort being conducted by such
managing underwriters with respect to such underwritten offering.

(b) In connection with any underwritten offering of Registrable Securities, the
Investors shall enter into an underwriting agreement in customary form with the
managing underwriters selected for such underwritten offering.

2.6 Registration Procedures. The Company will use its reasonable best efforts to
effect the registration of Registrable Securities pursuant to this Agreement in
accordance with the intended methods of disposition thereof, and pursuant
thereto the Company will as expeditiously as reasonably practicable:

 

8



--------------------------------------------------------------------------------

(a) before filing the Registration Statement, the Company will furnish to any
counsel selected by FMA or any Investor, a copy of such Registration Statement,
and will provide such counsel with all written correspondence with the SEC
regarding the Registration Statement;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for the periods provided
for in Section 2.2 and Section 2.3, or the periods contemplated by the Company
or the Persons requesting any Registration Statement filed pursuant to
Section 2.4;

(c) furnish to the Investors such number of copies of such Registration
Statement, each amendment and supplement thereto, the prospectus included in the
Registration Statement (including each preliminary prospectus) and such other
documents as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such Investor;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other state securities or blue sky laws as FMA reasonably
requests and do any and all other acts and things which may be reasonably
necessary or reasonably advisable to enable the Investors to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Investors and to keep each such registration or qualification (or exemption
therefrom) effective during the period which the Registration Statement is
required to be kept effective (provided, that the Company will not be required
to (i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph, (ii) subject itself
to taxation in any such jurisdiction or (iii) consent to general service of
process in any such jurisdiction);

(e) notify FMA, at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the prospectus included in the Registration Statement contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made, and, at the request of any FMA, the Company will as soon as reasonably
practicable prepare and furnish to the Investors a reasonable number of copies
of a supplement or amendment to such prospectus so that, as thereafter delivered
to the Investors, such prospectus will not contain an untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading in the light of the circumstances under which they were made;

(f) cause all such Registrable Securities to be listed or quoted on each
securities exchange or quotation service on which similar securities issued by
the Company are then listed or quoted and, if not so listed, to be approved for
trading on any automated quotation system of a national securities association
on which similar securities of the Company are quoted;

(g) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such Registration Statement;

(h) enter into such customary agreements (including underwriting agreements
containing customary representations and warranties) and take all other
customary and appropriate actions as the holders of a majority of the
Registrable Securities being sold or the managing underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

 

9



--------------------------------------------------------------------------------

(i) notify FMA of any stop order issued or threatened by the SEC;

(j) otherwise comply with all applicable rules and regulations of the SEC, and
make available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Company’s first full calendar quarter after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder;

(k) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any securities
included in such Registration Statement for sale in any jurisdiction, the
Company will use its reasonable best efforts to promptly obtain the withdrawal
of such order;

(l) with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.3, obtain one or more comfort letters, dated the
effective date of the Registration Statement and, if required by the managing
underwriters, dated the date of the closing under the underwriting agreement,
signed by the Company’s independent public accountants in customary form and
covering such matter of the type customarily covered by comfort letters in
similar transactions;

(m) with respect to an underwritten offering pursuant to any Registration
Statement filed under Section 2.3, obtain a legal opinion of the Company’s
outside counsel, dated the effective date of such Registration Statement and, if
required by the managing underwriters, dated the date of the closing under the
underwriting agreement, with respect to the Registration Statement, each
amendment and supplement thereto, the prospectus included therein (including the
preliminary prospectus) and such other documents relating thereto in customary
form and covering such matters of the type customarily covered by legal opinions
in similar transactions;

(n) subject to execution and delivery of mutually satisfactory confidentiality
agreements, make available at reasonable times for inspection by FMA, any
Investor selling such Registrable Securities, any managing underwriter
participating in any disposition of such Registrable Securities pursuant to the
Registration Statement, and any attorney, accountant or other agent retained by
FMA, any Investor or any such managing underwriter, during normal business hours
of the Company at the Company’s corporate office in Wheeling, West Virginia and
without unreasonable disruption of the Company’s business or unreasonable
expense to Company and solely for the purpose of due diligence with respect to
the Registration Statement, legally disclosable, financial and other records and
pertinent corporate documents of the Company and its subsidiaries reasonably
requested by such Persons, and cause the Company’s employees to, and request its
independent accountants to, supply all similar information reasonably requested
by any such Person, as shall be reasonably necessary to enable them to exercise
their due diligence responsibility;

 

10



--------------------------------------------------------------------------------

(o) cooperate with FMA and each Investor selling Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the National Association of Securities Dealers; and

(p) take all other steps reasonably necessary to effect the registration of the
Registrable Securities contemplated hereby.

2.7 Conditions Precedent to Company’s Obligations Pursuant to this Agreement. It
shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Article 2 with respect to the Registrable Securities of
any Investor that such Investor shall timely furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of distribution of such securities as shall reasonably be
required to effect the registration of such Registrable Securities.

2.8 Fees and Expenses. All expenses incident to the Company’s performance of or
compliance with this Agreement including, without limitation, all registration
and filing fees payable by the Company, fees and expenses of compliance by the
Company with securities or blue sky laws, printing expenses of the Company,
messenger and delivery expenses of the Company, and fees and disbursements of
counsel for the Company and all independent certified public accountants of the
Company, and other Persons retained by the Company will be borne by the Company,
and the Company will pay its internal expenses (including, without limitation,
all salaries and expenses of the Company’s employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance of the Company and the expenses and fees for
listing or approval for trading of the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on any automated quotation system of a national securities association
on which similar securities of the Company are quoted. Without limitation of the
provisions of Section 8(g) of the Standby Agreement and in addition thereto, in
connection with any Registration Statement filed hereunder, the Company will pay
the reasonable fees and expenses of a single counsel retained by FMA and the
Investors. The Company shall have no obligation to pay any underwriting
discounts or commissions attributable to the sale of Registrable Securities and
any of the expenses incurred by FMA or any the Investor which are not payable by
the Company, such costs to be borne by FMA or such Investor, as the case may be,
including, without limitation, underwriting fees, discounts and expenses, if
any, applicable to any Investor’s Registrable Securities; fees and disbursements
of counsel or other professionals that FMA or any Investor may choose to retain
in connection with a Registration Statement filed pursuant to this Agreement
(except as otherwise provided herein); selling commissions or stock transfer
taxes applicable to the Registrable Securities registered on behalf of any
Investor; any other expenses incurred by or on behalf of FMA or such Investor in
connection with the offer and sale of such Investor’s Registrable Securities
other than expenses which the Company is expressly obligated to pay pursuant to
this Agreement.

2.9 Indemnification.

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, FMA, each Investor, their respective Affiliates and their and
such Affiliates’ general or limited partners, officers, directors, members,
managers, employees, advisors, representatives and agents (collectively, the
“Representatives”), and each underwriter, if any, and any Person who controls
such

 

11



--------------------------------------------------------------------------------

underwriter (within the meaning of Section 15 of the Securities Act), from and
against any loss, claim, damage, liability, reasonable attorney’s fees, cost or
expense and costs and expenses of investigating and defending any such claim
(collectively, the “Losses”), joint or several, and any action in respect
thereof to which FMA, any Investor or their respective Representatives may
become subject under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereto)
arise out of or are based upon (i) any breach by the Company of any of its
representations, warranties or covenants contained in this Agreement, (ii) any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, prospectus or preliminary or summary prospectus or any
amendment or supplement thereto or (iii) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, and the Company shall reimburse FMA, each
such Investor and their respective Representatives for any reasonable legal or
any other expenses incurred by them in connection with investigating or
defending or preparing to defend against any such Loss, action or proceeding;
provided, however, that the Company shall not be liable to FMA, any Investor or
other indemnitee in any such case to the extent that any such Loss (or action or
proceeding, whether commenced or threatened, in respect thereof) arises out of
or is based upon (x) an untrue statement or alleged untrue statement or omission
or alleged omission, made in such Registration Statement, any such prospectus or
preliminary or summary prospectus or any amendment or supplement thereto, in
reliance upon, and in conformity with, written information prepared and
furnished to the Company by FMA, any Investor or their respective
Representatives expressly for use therein and, with respect to any untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus relating to the Registration Statement, to the extent
that a prospectus relating to the Registrable Securities was required to be
delivered by such Investor under the Securities Act in connection with such
purchase, there was not sent or given to such Person, at or prior to the written
confirmation of the sale of such Registrable Securities to such Person, a copy
of the final prospectus that corrects such untrue statement or alleged untrue
statement or omission or alleged omission if the Company had previously
furnished copies thereof to such Investor or (y) use of a Registration Statement
or the related prospectus during a period when a stop order has been issued in
respect of such Registration Statement or any proceedings for that purpose have
been initiated or use of a prospectus when use of such prospectus has been
suspended pursuant to Sections 2.6(e) or (i); provided that in each case, that
such Investor received prior written notice of such stop order, initiation of
proceedings or suspension from the Company. In no event, however, shall the
Company be liable for indirect, incidental or consequential or special damages
of any kind; provided, that each Investor shall be entitled to reimbursement
from the Company for any out of pocket losses actually incurred by the Investor
to the extent that such Investor suffers such losses as a result of such
Investor’s inability to make delivery of sold securities due to the Company’s
breach of its commitment to provide timely notice as required by Sections 2.6(e)
or (i).

(b) In connection with the filing of the Registration Statement by the Company
pursuant to this Agreement, the Investors will furnish to the Company in writing
such information as the Company reasonably requests for use in connection with
such Registration Statement and the related prospectus and, to the fullest
extent permitted by law, each such Investor will indemnify and hold harmless the
Company and its Representatives, and each underwriter, if any, and any Person
who controls such underwriter (within the meaning of Section 15 of the
Securities Act), from and against any Losses, severally but not jointly, and any
action in respect thereof to which the Company and its Representatives may
become subject under the Securities Act or otherwise, insofar as such Losses (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon (i) the purchase or sale of Registrable
Securities during a suspension as set forth in Section 2.6(e) or

 

12



--------------------------------------------------------------------------------

Section 2.6(i) in each case after receipt of written notice of such suspension,
(ii) any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, prospectus or preliminary or summary prospectus or any
amendment or supplement thereto, or (iii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, but, with respect to clauses (ii) and (iii) above, only
to the extent that such untrue statement or omission is made in such
Registration Statement, any such prospectus or preliminary or summary prospectus
or any amendment or supplement thereto, in reliance upon and in conformity with
written information prepared and furnished to the Company by such Investor
expressly for use therein or by failure of such Investor to deliver a copy of
the Registration Statement or prospectus or any amendments or supplements
thereto, and such Investor will reimburse the Company and each Representative
for any reasonable legal or any other expenses incurred by them in connection
with investigating or defending or preparing to defend against any such Loss,
action or proceeding; provided, however, that such Investor shall not be liable
in any such case to the extent that prior to the filing of any such Registration
Statement or prospectus or amendment or supplement thereto, such Investor has
furnished in writing to the Company information expressly for use in such
Registration Statement or prospectus or any amendment or supplement thereto
which corrected or made not misleading information previously furnished to the
Company. The obligation of such Investor to indemnify the Company and its
Representatives shall be limited to the net proceeds received by such Investor
from the sale of Registrable Securities under such Registration Statement. In no
event, however, shall any Investor be liable for indirect, incidental or
consequential or special damages of any kind.

(c) Promptly after receipt by any Person in respect of which indemnity may be
sought pursuant to Section 2.9(a) or 2.9(b) (an “Indemnified Party”) of notice
of any claim or the commencement of any action, the Indemnified Party shall, if
a claim in respect thereof is to be made against the Person against whom such
indemnity may be sought (an “Indemnifying Party”), promptly notify the
Indemnifying Party in writing of the claim or the commencement of such action;
provided, that the failure to notify the Indemnifying Party shall not relieve
the Indemnifying Party from any liability which it may have to an Indemnified
Party under Section 2.9(a) or 2.9(b) except to the extent of any actual
prejudice resulting therefrom. If any such claim or action shall be brought
against an Indemnified Party, and it shall notify the Indemnifying Party
thereof, the Indemnifying Party shall be entitled to participate therein, and,
to the extent that it wishes, jointly with any other similarly notified
Indemnifying Party, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party. After notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such claim or
action, the Indemnifying Party shall not be liable to the Indemnified Party for
any legal or other expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof other than reasonable costs of
investigation; provided, that the Indemnified Party shall have the right to
employ separate counsel to represent the Indemnified Party and its
Representatives who may be subject to liability arising out of any claim in
respect of which indemnity may be sought by the Indemnified Party against the
Indemnifying Party, but the fees and expenses of such counsel shall be for the
account of such Indemnified Party unless (i) the Indemnifying Party and the
Indemnified Party shall have mutually agreed to the retention of such counsel or
(ii) in the written opinion of counsel to such Indemnified Party, representation
of both parties by the same counsel would be inappropriate due to actual or
potential conflicts of interest between them, it being understood, however, that
the Indemnifying Party shall not, in connection with any one such claim or
action or separate but substantially similar or related claims or actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(together with appropriate local

 

13



--------------------------------------------------------------------------------

counsel) at any time for all Indemnified Parties. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such settlement includes
an unconditional release of such Indemnified Party from all liability arising
out of such claim or proceeding other than the payment of monetary damages by
the Indemnifying Party on behalf of the Indemnified Party. Whether or not the
defense of any claim or action is assumed by the Indemnifying Party, such
Indemnifying Party will not be subject to any liability for any settlement made
without its written consent, which consent will not be unreasonably withheld.

(d) If the indemnification provided for in this Section 2.9 is unavailable to
the Indemnified Parties in respect of any Losses referred to herein
notwithstanding that this Section 2.9 by its terms provides for indemnification
in such case, then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Investor on the other from the offering of the Registrable
Securities, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company on the one hand and the Investors on the other
in connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of each Investor on the other shall be determined by
reference to, among other things, whether any action taken, including any untrue
or alleged untrue statement of a material fact, or the omission or alleged
omission to state a material fact relates to information supplied by such party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

The Company and the Investors agree that it would not be just and equitable if
contribution pursuant to this Section 2.9(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an Indemnified Party as a result of the Losses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth above, any reasonable legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 2.9, n no Investor shall be required to contribute
any amount in excess of the amount by which the total price at which the
Registrable Securities of such Investor were offered to the public exceeds the
amount of any Losses which such Investor has otherwise paid by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Each Investor’s obligations to
contribute pursuant to this Section 2.9 is several in the proportion that the
proceeds of the offering received by such Investor bears to the total proceeds
of the offering received by all Investors. The indemnification provided by this
Section 2.9 shall be a continuing right to indemnification with respect to sales
of Registrable Securities and shall survive the registration and sale of any
Registrable Securities by any Investor and the expiration or termination of this
Agreement. The indemnity and contribution agreements contained herein are in
addition to any liability that any Indemnifying Party might have to any
Indemnified Party.

 

14



--------------------------------------------------------------------------------

2.10 Participation in Registrations.

(a) No Person may participate in any registration hereunder which is
underwritten unless such Person (i) agrees to sell such Person’s securities on
the basis provided in any underwriting arrangements approved by the Person or
Persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements and this Agreement.

(b) Each Person that is participating in any registration under this Agreement
agrees that, upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 2.6(e) or Section 2.6(i) above, such
Person will forthwith discontinue the disposition of its Registrable Securities
pursuant to the Registration Statement and all use of the Registration Statement
or any prospectus or related document until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by such Section 2.6(e)
or Section 2.6(i) and, if so directed by the Company, will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
then in such Investor’s possession of such documents at the time of receipt of
such notice. Furthermore, such Investor agrees that if such Investor uses a
prospectus in connection with the offering and sale of any of the Registrable
Securities, the Investors will use only the latest version of such prospectus
provided by Company.

2.11 Compliance. With respect to any registration under this Agreement, each
Investor shall comply in all material respects with all applicable securities
and other laws, rules and regulations, including but not limited to all rules
and regulations of the SEC, the National Association of Securities Dealers and
any securities exchange or quotation service on which the Company’s securities
are listed or quoted.

ARTICLE 3

TRANSFERS OF CERTAIN RIGHTS

3.1 Transfer. The rights granted to the Investors under this Agreement may be
transferred in connection with the transfer of the underlying Registrable
Securities, subject to the provisions of Sections 3.2 and 3.3; provided that
nothing contained herein shall be deemed to permit an assignment, transfer or
disposition of the Registrable Securities in violation of applicable law.

3.2 Transferees. Any transferee to whom rights under this Agreement are
transferred shall, before and as a condition to such transfer, deliver to the
Company a written instrument (i) stating the name and address of the transferor
and the transferee and the number of Registrable Securities with respect to
which the rights are intended to be transferred, and (ii) by which such
transferee agrees to be bound by the obligations imposed upon the Investors
under this Agreement to the same extent as if such transferee were a Investor
hereunder.

3.3 Subsequent Transferees. A transferee to whom rights are transferred pursuant
to this Section 3 may not again transfer such rights to any other Person, other
than as provided in Sections 3.1 or 3.2 above.

 

15



--------------------------------------------------------------------------------

ARTICLE 4

MISCELLANEOUS

4.1 Recapitalizations, Exchanges, etc. The provisions of this Agreement shall
apply to the full extent set forth herein with respect to (i) the Registrable
Securities, (ii) any and all shares of Common Stock into which the Registrable
Securities are converted, exchanged or substituted in any recapitalization or
other capital reorganization by the Company and (iii) any and all equity
securities of the Company or any successor or assign of the Company (whether by
merger, consolidation, sale of assets or otherwise) which may be issued in
respect of, in conversion of, in exchange for or in substitution of, the
Registrable Securities and shall be appropriately adjusted for any stock
dividends, splits, reverse splits, combinations, recapitalizations and the like
occurring after the date hereof. The Company shall cause any successor or assign
(whether by merger, consolidation, sale of assets or otherwise) to enter into a
new registration rights agreement with the Investors on terms substantially the
same as this Agreement as a condition of any such transaction.

4.2 No Inconsistent Agreements. The Company has not and shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investors in this Agreement. The parties acknowledge and agree
that the Company may grant registration rights hereafter, which shall be pari
passu with the registration rights of the Investors, and shall not be deemed to
conflict with this covenant. The Investors acknowledge and agree that the
Registration Rights Agreement entered into by the Company and the VEBA (as
defined in the Merger Agreement) as of the closing thereunder is not
inconsistent with this Agreement.

4.3 Amendments and Waivers. The provisions of this Agreement may be amended and
the Company may take action herein prohibited, or omit to perform any act herein
required to be performed by it, if, but only if, the Company has obtained the
written consent of the Investor.

4.4 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

4.5 Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

4.6 Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally or by courier (including a recognized
overnight delivery service) or by facsimile and shall be effective five days
after being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, in each case addressed to a party. The
addresses for such communications shall be:

 

16



--------------------------------------------------------------------------------

If to the Company:

Clayton Acquisition Corporation

c/o Wheeling-Pittsburgh Corporation

1134 Market Street

Wheeling, WV 26003

Attention: James P. Bouchard

With a copy to:

McGuireWoods LLP

625 Liberty Avenue, 23rd Floor

Pittsburgh, PA 15222

Facsimile: (412) 402-4191

Attention: Scott E. Westwood, Esq.

If to FMA or any Investor:

Franklin Mutual Advisers, LLC

101 John F. Kennedy Parkway

Short Hills, NJ 07078

With a copy to (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attn: Daniel S. Sternberg Esq.

Facsimile: (212) 225-3999

Each party shall provide notice to the other party of any change in address.

4.7 Governing Law. This Agreement and any dispute arising out of, relating to or
in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws rules or provisions that would require the application of a
law of a different jurisdiction.

4.8 Forum; Service of Process. Any legal suit, action or proceeding brought by
the Company, the Investors any Person entitled to indemnification or
contribution hereunder, or any of their respective Affiliates arising out of or
based upon this Agreement shall be instituted exclusively in any federal or
state court in the State of Delaware, and each such Person irrevocably waives
any objection which it may now or hereafter have to the laying of venue or any
such proceeding, and irrevocably submits to the jurisdiction of such courts in
any such suit, action or proceeding.

 

17



--------------------------------------------------------------------------------

4.9 Captions. The captions, headings and arrangements used in this Agreement are
for convenience only and do not in any way limit or amplify the terms and
provisions hereof.

4.10 No Prejudice. The terms of this Agreement shall not be construed in favor
of or against any party on account of its participation in the preparation
hereof.

4.11 Words in Singular and Plural Form. Words used in the singular form in this
Agreement shall be deemed to import the plural, and vice versa, as the sense may
require.

4.12 Remedy for Breach. The Company hereby acknowledges that in the event of any
breach or threatened breach by the Company of any of the provisions of this
Agreement, the Investors would have no adequate remedy at law and could suffer
substantial and irreparable damage. Accordingly, the Company hereby agrees that,
in such event, the Investors shall be entitled, and notwithstanding any election
by the Investors to claim damages, to obtain a temporary and/or permanent
injunction to restrain any such breach or threatened breach or to obtain
specific performance of any such provisions, all without prejudice to any and
all other remedies which the Investors may have at law or in equity.

4.13 Successors and Assigns, Third Party Beneficiaries. This Agreement and all
of the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto, each assignee of the Investors pursuant to Article 3 and their
respective successors and assigns and executors, administrators and heirs.
Indemnified Parties that are not party hereto are intended third party
beneficiaries of Section 2.9 of this Agreement and this Agreement may be
enforced by such Indemnified Parties to the extent necessary to enforce their
rights under such Section 2.9.

4.14 Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.

4.15 Attorneys’ Fees. In the event of any action or suit based upon or arising
out of any actual or alleged breach by any party of any representation,
warranty, covenant or agreement in this Agreement, the prevailing party shall be
entitled to recover its reasonable attorneys’ fees and expenses of such action
or suit from the other party in addition to any other relief ordered by any
court.

4.16 Termination of Rights. All rights under this Agreement will terminate as to
an Investor when that Investor no longer holds any Registrable Securities.

[Signature Page Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed as of the date and year first written above.

 

COMPANY:

CLAYTON ACQUISITION CORPORATION

By:

 

/s/ Paul J. Mooney

Title:

  Paul J. Mooney   Executive Vice President

 

INVESTORS

Franklin Mutual Advisers, LLC, as agent for

each fund listed below.

By:

 

/s/ Bradley Takahashi

Name:

  Bradley Takahashi

Title:

  Vice President Franklin Mutual Beacon Fund (Lux) Franklin Mutual Recovery Fund
(DE) Franklin Mutual Shares Fund (UK) Mutual Beacon Fund (Canada) Mutual Beacon
Fund (MD) Mutual Discovery Fund (Canada) Mutual Discovery Fund (MD) Mutual
Discovery Securities Fund (MA) Mutual Qualified Fund (MD) Mutual Recovery Fund,
Ltd. (Cayman) Mutual Shares Fund (MD) Mutual Shares Securities Fund (MA)